va eee government entities division number release date org address uil department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas texas date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule or exhibit no form 886-a explanation of items name of taxpayer org years ended date legend org - organization name through co-5 - through companies xx - date city - city state - state co-1 issues issue whether the tax-exempt status of org under c be revoked brief explanation of facts org hereafter org’ is a state non-profit corporation domiciled at city state org organized exclusively for charitable purposes within the meaning of sec_501 org was recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 by the internal_revenue_service in a letter dated january 20xx in that same letter the service also ruled org was reasonably expected to by a publicly_supported_organization described in sec_509 is a recognized as exempt from federal_income_tax under sec_501 as an organization org in its application_for exemption described its activities as the following this of the interest in co-2 a singer member organization intends to acquire from the co-1 limited_liability_company disregarded for federal tax purposes owned by the co-1 the co- described in sec_501 co-2 owns acres of land in city on which there haven been and will be constructed eight barns two arenas a 4-h building and a forestry building at an million co-2 will file a form_8832 to be disregarded for estimated construction cost of tax purposes org is referred to herein as the owner of the facilities although co-2 will remain legal_title org is organized primarily for charitable and educational_purposes with respect to equestrian cattle sheep hog and general agricultural programs because the organizations to whom the facility will be available will themselves be exempt_organizations org is being formed as a non-profit sec_509 organization so as to reduce the amount of rent which would have to be charged to the exempt_organizations using the facility the purpose is to foster equestrian and agricultural interests and education in city state the specific purposes are to house the following types of events equestrian events rodeos horse and cattle shows and sales trade fairs rv car truck shows archery tournaments science fairs antique shows tractor pulls conventions of exempt agricultural and equestrian organizations flea markets craft shows farm equipment demonstrations gun shows auctions hog sheep dog cat and bird shows musical concerts all shows will be open to the public additionally when this project becomes fully operational a school for at-risk youth in conjunction with the facility will function as a work therapy institution for students in connection with teaching tem responsibilities for the caring of large animals form 886-a name of taxpayer org years ended date explanation of items schedule or exhibit no other services will be livestock stall rentals including hay shavings and clean out services concessions r v hookup and parking picnic grounds holding pens and show office space rentals the service issued a tentative determination that org is not an organization described in c of the irc in its letter dated august 20xx the service stated that more than an insubstantial portion of the utilization of the facilities of org will benefit organizations which are neither exempt under c or government entities of the organizations which likely would org in its reply in march 20xx indicated that utilize its facilities would not be described in sec_501 however in its reply dated september 20xx org provided virtually all of the organizations with whom co-2 has contracted with are sec_501 organizations or divisions of state parish and local governments and of the united_states org provided less than of the product of square footage and days of use of all buildings represents use by individuals or non- sec_501 organizations in addition a gymnasium has been constructed for the local chapter of the co-4 co-4 for the co-3 offices and for the city parish drug and alcohol rehabilitation project a division of city state 7dare which will be used by them on an essentially full time basis which use is not included in exhibit a so the actual percentage on non-501 c use is even less org further stated that over the long-term it will annually contract with organizations which are not sec_501 organizations and which are not governmental units for less than percent of the product of the total square footage of each building utilized and the days each building is used during the year org provided a schedule showing the rates per comparable building per day charged by org any other similar organizations for each comparable facility the charges by org will be less than those made by the other facilities many of which are exempt_organizations org indicated it will be involved in the planning or management of activities conducted by various organizations utilizing its facilities pursuant to paragraph of the standard form contract with each organization the use of each organization of a facility is specified and the organization cannot vary that use furthermore when an organization applies to utilize a facility it must furnish information required by the enclosed form which sets forth the various agricultural or animal displays and the various events which will be produced therefore org believes that it is an organization described in sec_501 of the code either because it will be furnishing space to various public_charities described in c at rates substantially less than commercial rates charged by comparable facilities and thus is an organization similar to that described in rr and because it will work closely with the various sec_501 organizations utilizing its facilities it will qualify under rr form 886-a name of taxpayer org years ended date explanation of items schedule or exhibit no the service relented its position by recognizing org as exempt from federal_income_tax under sec_501 as an organization described in sec_501 c on january 20xx on october 200x the service’s office of eo examinations informed org its form_990 return had been selected for a case examination for the year ended june 200x during the examination it was established the activities of org has been modified since it was granted exemption org no longer contracts with directly with other organizations instead effective july 200x it leases the facilities to the city government city signed a four year lease to purchase agreement and has exclusive rights to purchase the expo center for dollar_figure city contracted with co-5 to mange the facilities and is responsible booking the events held at the facility and the daily management of the facilities co-5 was founded in 19xx with the management of its first facility the state superdome it now manages convention centers exhibition halls and trade centers arenas stadiums performing arts centers theaters and specific-use venues such as equestrian centers org reported gross_receipts totaling dollar_figure the other major source of received from city government for the lease of the receipts was from a insurance refund for the amount of dollar_figure thus during the year ended june 200x the primary source of receipts for org related to the lease agreement with city for the year ended june 200x with dollar_figure in a letter received from org dated december 200x the organization stated since org has been operated by co-5 and city since july 200x the org does not work closely with the various organizations that utilize the expo center it was also provided the rates for events currently booked through co-5 are normally at market rate and the tax status of the individual events is not known law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a name of taxpayer org years ended date explanation of items schedule or exhibit no sec_1_501_c_3_-1 of the regulations provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education better business bureau v united_states 316_us_279 holds the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes it engages primarily in activities which accomplish one or more of such in revrul_69_572 1969_2_cb_119 the organization was created to construct and maintain a building to house member agencies of a community chest thereby facilitating coordination among the agencies and making more efficient use of the available voluntary labor force membership in the organization is limited to the board_of directors of the community chest the agencies occupying the building are exempt from federal_income_tax under sec_501 of the code office space in the building is leased to member agencies at a rate that makes the organization's rental income approximately equal to its total annual operating costs without any allowance for depreciation this results in a rental rate that is substantially less than commercial rates for comparable facilities the organization has demonstrated its operations will materially aid its various tenants and other users of its facilities in the performance of their respective charitable functions all tenants receive a direct financial benefit in the rental charges made are substantially less than the general commercial rate for comparable facilities revrul_57_493 1957_2_cb_314 a corporation organized to build a stadium and lease it to a school district a political_subdivision which will eventually get title to such stadium is not entitled to exemption from federal_income_tax under the provisions of sec_501 c of the internal_revenue_code of the corporation however is entitled to exemption from federal_income_tax under the provisions of sec_501 of the code as an organization not organized for profit but operated exclusively for the promotion of social welfare revrul_67_216 1967_2_cb_180 the organization's purpose is to instruct the residents of neighboring communities on agricultural matters by conducting annual public fairs and exhibitions the principal activities and exhibits of the fair are educational they are planned and managed by persons whose business it is to inform the public in general and farmers in particular about the resources of the region and the methods by which they may be form 886-a name of taxpayer org years ended date explanation of items schedule or exhibit no conserved utilized and improved in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community an organization whose purpose and reason for existence is to educate the public in useful and beneficial subjects does not fail to be operated to educate merely because some entertainment is provided to attract the public this is true even though the recreational attractions and facilities provide an important source of operating revenue agricultural fairs have traditionally offered entertainment and recreational facilities in view of the above this organization is exempt from federal income to attract the public tax under sec_501 of the code revrul_77_3 19xx-1 c b describes an organization formed for the purposes of leasing housing to a city at cost and providing all necessary repairs adequate winter heating security guards and other services normally associated with providing rental housing the city uses the housing to accommodate families whose homes or apartments have been destroyed by fire and the housing is furnished on a temporary basis pending relocation to permanent housing the temporary housing is furnished to families by the city at no charge and without regard to their ability to pay the revenue_ruling concludes that although the providing of free temporary housing to distressed persons in need of adequate housing is a charitable activity the organization is not exempt under sec_501 of the code because the city rather than the organization that is providing free housing the organization is merely leasing housing property and providing certain maintenance and other services in connection therewith to the city at cost in a manner similar to organizations operated for profit and is not itself engaged in charitable activities taxpayer’s position unknown at this time government’s position the government's position is that org does not qualify for exemption under sec_501 c of the internal_revenue_code as it does not meet the operational_test the operational_test outlined in sec_1_501_c_3_-1 of the regulations states that an organization will not meet the operational_test if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose in order to be deemed insubstantial according to the regulations and court precedent haswell v united_states an activity must be less than of the organization's total operations the taxpayer's primary activity is leasing the facilities held by co-2 to city state the taxpayers activities are similar to those described in revrul_57_493 1957_2_cb_314 were a corporation organized to build a stadium and lease it to a school district a political_subdivision which will eventually get title to such stadium is not entitled to form 886-a name of taxpayer org years ended date explanation of items schedule or exhibit no exemption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code org activities meet the definition of social welfare under sec_501 of the internal_revenue_code social welfare can also be considered a charitable activity under sec_1_501_c_3_-1 after reviewing the facts and circumstances of this case -- it was determined that the social welfare activities undertaken by the org do not meet the definition of charitable as outlined by the code and regulations and as such these activities are not in furtherance of an exempt_purpose under sec_501 c of the internal_revenue_code conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked as of the fiscal_year ended june 200x the organization may reapply for exemption using a form_1024 as a civic league under sec_501 of the code forms u s_corporation income_tax return should be obtained for the fiscal years june 200x to the present unless exempt is obtained under sec_501 of the code if this proposed revocation becomes final appropriate state officials will be advised of the action in accordance with internal_revenue_code sec_6104 and applicable regulations the organization may re-apply for tax exemption under c as long as it can be determined their activities further their exempt_purpose
